Citation Nr: 0213473	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Huntington, West Virginia.  In connection with his 
appeal the veteran testified before an RO Hearing Officer in 
June 1997 and at a videoconference hearing before a Board 
Member in August 1999, the latter hearing was accepted in 
lieu of an in-person Travel Board hearing.  See 
38 C.F.R. § 20.700(e) (2001).  Transcripts of both hearings 
are associated with the claims files.  The Board notes that 
the Board Member who presided at the August 1999 
videoconference hearing has since left the Board.  
Accordingly, by letter dated in July 2002, the Board notified 
the veteran of his right to another Board hearing.  See 
38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 (2001).  
The veteran was informed that if he did not respond to the 
Board's letter within thirty days, the Board would assume 
that he did not desire another hearing.  The veteran did not 
respond and thus, the Board will proceed to adjudicate the 
appeal without a further hearing.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A chronic low back disability was not present in service, 
arthritis of the low back was not manifested within one year 
of service discharge, and current low back disability is not 
etiologically related to the veteran's period of active 
service.



CONCLUSION OF LAW

A low back disability was not incurred or aggravated by 
active service and the incurrence or aggravation of arthritis 
of the low back during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that in rating actions, a statement of the 
case and supplemental statements of the case, the veteran has 
been notified of the law and regulations governing 
entitlement to service connection, the evidence considered by 
the RO and the reasons for its determination.  By Board 
remand and RO letter dated in February 2000, the veteran was 
advised as to the nature of evidence that would be probative 
of his claim and of the responsibilities of VA and the 
veteran in obtaining such evidence.  

The record contains only limited service medical records 
dated to the time of the veteran's entrance onto active duty.  
The Board recognizes the argument put forth by the veteran 
and his representative that additional service records should 
be obtained to support the veteran's claim.  The record prior 
to February 2000 reflects that VA has contacted the National 
Personnel Records Center (NPRC) on more than one occasion and 
that attempts to obtain additional service medical records 
have been unsuccessful.  Consistent with the Board's February 
2000 remand request, however, additional attempts have been 
made to locate service records, to include from alternative 
sources.  Documentation in the claims files indicates that no 
morning reports are available from the Air Force after 1966 
and that no additional service medical records pertinent to 
the veteran were located.  Service personnel records were 
associated with the claims file and have been considered.  
Further, as requested by the Board in February 2000, records 
from the Huntington, West Virginia, VA medical facility for 
the period September 1995 to March 1999, and records from the 
Beckley, West Virginia, VA medical facility dated from 
October 1999 to July 2000, have been associated with the 
claims file.  The veteran did not identify any private 
treatment in response to the RO's request for identification 
of relevant medical providers.  Also, the veteran and his 
appointed representative have not identified any other 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is unaware of any such 
outstanding evidence or information.  

The veteran's representative has argued that an examination 
is indicated in this case.  The representative argues that 
the Board's remand is unfulfilled and that VA has not met its 
duty to assist the veteran.  In that regard the Board 
emphasizes that the VCAA and the implementing regulations 
provide only that VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease presumptive by 
VA regulation; and indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4) 
(emphasis added); see also 38 U.S.C.A. § 5103A(d).

In this case, the Board has determined that the claims files 
contain sufficient medical evidence to decide the claim.  Any 
medical opinion linking the veteran's current low back 
disability to service would necessarily be based on history 
provided by the veteran and his spouse, a history the Board 
has determined to be unreliable.  Moreover, the Board's 
February 2000 remand requested the RO to conduct only such 
additional development, to include an examination, as deemed 
appropriate.  The Board finds the RO has substantially 
complied with the February 2000 remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

For the reasons set out above, the Board that no further 
development is required to comply with the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Available service medical records consist of reports of 
medical history and examination completed at the time of the 
veteran's entrance into active Air Force service.  At that 
time he reported that he was still under a physician's 
treatment for back problems residual to an automobile 
accident.  His spine and other musculoskeletal system were 
marked as normal on the service entrance examination report.  
Service records include note of receipt of a physician's 
letter indicating a diagnosis of myositis of the lumbar 
spine; such was not considered disabling by military 
personnel and the veteran was admitted onto active duty.

An April 1970 note, prepared by C. Stevenson, M.D., indicates 
that the veteran was attempting to enlist in the Air Force 
but had had a back injury in an automobile accident in 
September 1968 with subsequent treatment by an osteopath over 
two and one-half months' time.  The orthopedic clinic 
physician noted the veteran had had no treatment since that 
time, had improved with the treatment and had returned to 
work in November 1968, worked one week, and then had a 
recurrence of pain.  Dr. Stevenson noted the veteran had 
received his induction notice and had appeared complaining of 
intermittent mid-low back pain.  X-rays were taken of the 
veteran's low back and showed no evidence of recent or old 
fracture, abnormalities of alignment, or other defect.  Dr. 
Stevenson then prepared a letter and opined that the veteran 
met the standards for induction in service.  Dr. Stevenson 
stated that the veteran, "undoubtedly had a lumbosacral 
sprain in the accident which occurred in 1968 but he has 
proven that the back is serviceable, in that he has been able 
to operate a lathe at work since November of 1968 without any 
work time loss (sic) due to back trouble."

The veteran was discharged from active duty in May 1974.  In 
October 1974, the RO received a completed application for VA 
compensation benefits.  The veteran claimed entitlement to 
such benefits based on an ear condition and identified in-
service treatment and post-service treatment at a VA facility 
for ear problems.  No other medical conditions were 
identified on the application form.  The RO obtained the VA 
records.  They are negative for complaint, finding or 
diagnosis of any back problem.  In December 1974 the veteran 
appeared for a VA examination.  The examination report shows 
that the veteran's musculoskeletal system was normal, chest 
X-rays revealed no abnormalities and the veteran made no 
complaints relevant to the back.

A private record dated April 18, 1975, shows that the veteran 
appeared with a complaint of having had low back pain since 
April 14, while at work and after work.  He reported back 
soreness, worse with bending over while working in the mines.  
The veteran reported that the pain had spread to the right 
lower extremity beginning April 17.  The veteran's remote 
history was noted to be essentially negative.  The impression 
was low back strain, rule out lumbosacral radiculopathy.  The 
veteran was advised to avoid heavy lifting or frequent 
bending.  X-rays were accomplished in May 1976.  Such were 
interpreted as showing a mild osteophytic lipping of L4, with 
an otherwise normal lumbar spine.

A private X-ray report dated in May 1982 shows osteophytic 
lipping changes about the L3 and L4 disc space anteriorly.  
Records dated in December 1984 show that the veteran 
complained of back pain, radiating to the groin.  In January 
and February 1985, the veteran continued to complain of back 
pain, as well as joint pain.  No diagnosis relevant to the 
back is shown.  

A February 1986 report of medical examination associated with 
the veteran's employment shows that the veteran denied any 
back trouble, sciatica or lumbago; he reported three 
fractured ribs on the left side.

A private report dated in January 1988 notes X-ray evidence 
of osteophytic lipping throughout the lumbar spine; the 
impression was spondylosis deformans.

Statements submitted by the veteran to VA, and the reports of 
VA examination received later in the 1970s and for many years 
thereafter are absent complaint, finding or diagnosis of any 
back problem.  

At the time of VA examination conducted in August 1990, the 
veteran complained of ear problems, to include a needle-like 
pain in his ears and down his neck, behind his jaw.  He 
reported no complaints relevant to the back.  Available VA 
treatment records dated from 1987 to 1990 are negative for 
any complaint, finding or diagnosis pertinent to the back.  

A review of statements from the veteran, his representative, 
and other documentation received and associated with the 
claims files up and until November 1996 shows the absence of 
complaint, finding or diagnosis pertinent to the veteran's 
back.

In November 1996, the veteran requested VA compensation for a 
back condition.  He stated that such was aggravated by active 
duty, and indicated such was shown in his records.  He 
specified records from his duty assignment in Bangor, Maine, 
and requested VA to obtain such service records in support of 
his claim.  

VA outpatient treatment records dated in July 1996 and 
thereafter show diagnosis of degenerative changes in the 
lumbar area, with the veteran's report of a 20-year history 
of back problems, subsequent to an in-service injury.  One 
record, dated in October 1996, specifically notes the absence 
of any evidence of acute trauma, obstructive bone process or 
other abnormality, concluding that the veteran had 
degenerative joint disease and osteoarthritis.

In June 1997, the veteran testified before an RO Hearing 
Officer.  At that time he indicated that he had never had a 
back injury prior to service and that he had not claimed such 
at the time of service entrance.  He instead stated that any 
injury from the pre-service automobile incident would have 
been cervical in nature.  He also reported that his pre-
service treatment was to keep up appearances for the lawsuit 
against the insurance company.  Transcript at 2-3, 10.  The 
veteran described an in-service incident that occurred in or 
around August 1971 when he was riding on the hood of a car, 
going 25 or 30 miles per hour when the car stopped short and 
he was thrown off the hood.  He reported that the car then 
slipped over top of him.  He indicated he did not seek 
treatment until the following day and that he was then 
treated with pain pills and was on sick call for two weeks, 
with either a light duty or no duty restriction.  Transcript 
at 3-4.  The veteran also reported that he had a second 
accident in Amsterdam during the period from approximately 
December 1971 to February 1972, after his spouse came over, 
and that at that time the injury was so bad his spouse had to 
drive him around and dress him.  Transcript at 5.  The 
veteran reported a continuation of treatment during and post 
service.  

In December 1997, the RO received a statement from the 
veteran's former spouse.  She indicated that the veteran was 
injured in October 1971, within a few weeks after she arrived 
in Holland.  She reported that the veteran had been riding on 
the hood of a car and was thrown off, hurting his back and 
that he was placed on light duty thereafter.  She indicated 
she knew of no other back problems prior to that accident.  

The veteran appeared via videoconference before a Member of 
the Board in August 1999.  The veteran denied any pre-service 
back injuries or back problems.  He indicated that during 
service he had fallen off the hood of a car he was riding on, 
landing on and bruising the bottom of his feet, and then 
sliding down the road.  He indicated he had not reported the 
incident due to a fear of punishment.  The veteran also 
reported he has had continued back treatment since service 
discharge.  

Analysis

The record shows that the veteran currently has a low back 
disability.  Although there is some evidence of the existence 
of low back disability prior to service, this was apparently 
an acute condition which resolved without residuals since 
clinical evaluation of the veteran's back on entrance onto 
active duty disclosed no low back disability, there is no 
other medical evidence of low back disability during the 
veteran's active service, the veteran's low back was found to 
be normal on VA examination in December 1974, and there is no 
post-service medical evidence linking the veteran's current 
low back disability to a pre-service condition.  

The Board acknowledges that attempts to obtain additional 
service medical records have been unsuccessful and as such 
there is no in-service documentation relevant to incurrence 
of a back injury, required treatment for the back, or any 
indication that the veteran was placed on light duty, 
restricted duty or sick call to support his contentions of 
in-service back problems.  

In connection with this appeal the veteran himself has stated 
that he had problems during service, treated by heat, 
medication or rest, and that he continued to have problems 
thereafter and to date, treated by a physician and resulting 
in disability.  The veteran's former spouse has also offered 
a lay statement relevant to the in-service incident affecting 
the veteran's back, and his ongoing symptoms and treatment 
after service discharge.  The veteran is competent to relate 
the nature and frequency of his back symptoms, and the facts 
surrounding incurrence of any in-service back injury.  
Similarly , his former spouse is competent to report the 
nature of any accident she was a witness to, or to recount 
the veteran's complaints or objective manifestations such as 
difficulty ambulating, etc., due to back symptoms during 
service.  However, as lay persons, neither the veteran nor 
his spouse is competent to provide opinions as to medical 
diagnosis or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Moreover, the Board finds the statements offered by the 
veteran and his former spouse to lack credibility in 
establishing the incurrence of a chronic low back disability 
during active service or the continuity of low back 
disability thereafter when considered in the face of the 
remaining evidence of record.  The Board emphasizes that the 
veteran's account of an in-service and continuing back 
problems is directly contradicted by the post-service 
evidence of record, particularly that most proximate to 
service discharge.  The veteran filed a claim for VA benefits 
in October 1974, shortly after discharge.  He did not 
identify any back problems on his application form.  
Moreover, the December 1974 VA examination report 
specifically notes the absence of musculoskeletal/spine 
problems upon examination.  The veteran himself did not 
report any back problems in connection with his pursuit of VA 
benefits at that time or in connection with multiple VA 
examinations over many years, up and until the November 1996 
claim from which this appeal stems.

Further with respect to credibility, the veteran has given an 
inconsistent account of in-service events.  He has at times 
reported one in-service incident, and at others has reported 
two separate incidents wherein he injured his back.  He has 
also given a varied description of the incidents.  For 
example, at one time he reported he was run over by the car 
after he fell off the hood.  He has at times denied reporting 
the incident due to a fear of punishment for riding on the 
hood, and at other times has reported that he sought and 
received not only treatment, but a change in profile, with 
restricted duty.  Searches for service documentation as to 
such duty restriction or injury have been unsuccessful.  
Finally, in considering the veteran's credibility, the Board 
has considered the veteran's admission as to a pre-service 
effort to obtain insurance benefits for an injury he now says 
never occurred.  Such shows the veteran's willingness to 
pursue benefits based on a factually incomplete or incorrect 
basis.  For these reasons, the veteran lacks the credibility 
to show incurrence of an in-service injury or a continuity of 
back symptoms against a record completely negative for any 
indication of such back injury or any manifestations of 
disability for at least a year subsequent to service 
discharge.  Here the Board also notes that the veteran's 
former spouse's statement, provided decades after the alleged 
incident and in connection with a claim for benefits is 
inconsistent with the medical records.

The first medical documentation as to post-service back 
problems is dated in April 1975, at which time the veteran 
was specifically noted to have had a problem while at work.  
The veteran did not provide a history of in-service back 
problems or in-service injury at that time.  The physician 
noted only pain of several days' duration, associated with 
the veteran's employment duties in a mine.  The diagnosis of 
lumbosacral strain was not determined chronic at that time 
and no etiological factor other than the veteran's strenuous 
work duties was discussed.  Moreover, such appears to have 
been only acute and temporary insofar as on subsequent 
examinations and other medical evaluation reports the veteran 
specifically denied back problems.  Thus, the available 
medical evidence is consistent with back problems first 
manifested in 1975, in connection with work, and the 
veteran's own statements contemporary to that time fail to 
identify a chronic back disability attributed to service.

The Board here notes that although X-rays in 1976 showed 
osteophytic lipping, such is outside of the one-year 
presumptive period for arthritis, and there is no competent 
medical opinion relating such to the veteran's period of 
service.

The Board also notes that none of the contemporary medical 
evidence of record includes a physician's opinion relating 
the veteran's low back problems to service.  The veteran did 
present with complaints of back pain in the 1980s.  At that 
time, however, and consistent with the 1975 complaint of back 
pain, the veteran did not relate a continuing back problem 
caused by any in-service event.  In February 1986, the 
veteran specifically denied any back problems.  Although 
outpatient records dated in the 1990s include the veteran's 
account of an in-service back injury with subsequent 
continuous back problems, such history, as discussed, lacks 
credibility and is inconsistent with the medical evidence of 
record.  To the extent that the VA outpatient physicians' 
included the veteran's history, moreover, the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, is based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 
5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
notations in question are based entirely on history reported 
by the veteran, without review of relevant service or post-
service medical records.  The Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.

The Board concludes that the veteran's account of an in-
service back injury with a resulting continuity of back 
symptomatology lacks credibility.  The VA examination 
subsequent to service noted no lumbosacral problems despite 
musculoskeletal examination and currently diagnosed 
degenerative changes in the lumbar spine were noted, at the 
earliest, on X-ray in 1976.  No health care provider has 
attributed such to the veteran's period of service.  Rather, 
the veteran's initial post-service back complaints appear to 
have been related to his employment duties.  Prior to that 
point there is no competent evidence of a chronic back 
disorder.  Thus, the preponderance of the evidence is against 
a finding that chronic low back disability was present in 
service, arthritis of the low back was manifested to a 
compensable degree within one year of the veteran's discharge 
from service or that the veteran's current low back 
disability is etiologically related to his period of active 
service.


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

